—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Bruno, J.), entered July 20, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint based upon the plaintiffs’ failure to sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
After the defendant established its prima facie entitlement to judgment as a matter of law, the plaintiffs failed to raise a triable issue of fact (see, CPLR 3212 [b]) as to whether either of them sustained a serious injury within the meaning of Insurance Law § 5102 (d). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.